DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, line 11 (Paragraph 0037, line 1), the specification states: “the clip is a first a first clip”; it is thought that it should read --the clip is a first clip--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzarelli et al. (US PG Pub 2020/0114746).
Regarding claim 1, Mazzarelli et al. disclose a cover for covering at least partially a vehicle, the vehicle (Figure 2: 10) comprising a straddle seat (Figure 1: 18) and a footrest (Figure 1: 20) extending along a lateral side of the vehicle, the cover comprising: a cover body (Figure 2: 40); and a clip (Figure 

    PNG
    media_image1.png
    686
    377
    media_image1.png
    Greyscale

In a second interpretation, Mazzarelli et al. disclose a cover for covering at least partially a vehicle, the vehicle (Figure 2: 10) comprising a straddle seat (Figure 1: 18) and a footrest (Figure 1: 20) 

    PNG
    media_image2.png
    670
    448
    media_image2.png
    Greyscale

Regarding claim 2, Mazzarelli et al., in the second interpretation, disclose the upper connector comprises an interlocking feature (angled portion of upper connector) for locking onto part of the edge 
Regarding claim 10, Mazzarelli et al. disclose that the lower connector (see annotated Figure 11 below) comprises a seat portion configured to receive a lower part of the edge portion of the footrest when the clip is connected to the footrest.

    PNG
    media_image3.png
    686
    377
    media_image3.png
    Greyscale

Regarding claim 11, Mazzarelli et al. disclose that the lower connector comprises a lip portion (see annotated Figure 11 above) including an angled surface extending inwardly, toward the inner side, and downwardly (when in use, Figure 11 would rotate 90 degrees clockwise, giving the lip portion a downward orientation), the seat portion being closer to the clip body than the lip portion; when the clip is being engaged to the footrest, the angled surface is configured to contact the edge portion of the footrest and cause the lower connector to flex relative to the clip body so as to widen a gap between the upper and 
Regarding claim 12, Mazzarelli et al. disclose that the angled surface of the lip portion extends vertically higher than the seat portion (see annotated Figure 11 above; when in use, Figure 11 is rotated 90 degrees clockwise).
Regarding claim 15, Mazzarelli et al., in the second interpretation of claim 1, disclose an adjustable strap (Figure 4: 70) connected between the clip and the cover body, the adjustable strap being configured to adjust a tension in the cover body by selectively adjusting a length of the adjustable strap (Pg. 4, Paragraph 55, lines 16-20).
Regarding claim 16, Mazzarelli et al., in the first interpretation of claim 1, disclose the clip is disposed at an edge of the cover body (Pg. 3, Paragraph 45, lines 1-4).
Regarding claim 17, Mazzarelli et al. in the first interpretation of claim 1, disclose the cover is configured to cover at least partially a snowmobile (Figure 1; Pg. 3, Paragraph 45, lines 1-4).
Regarding claim 18, Mazzarelli et al., in the first interpretation of claim 1, disclose the cover body is made of water-repellent polyester (Pg. 3, Paragraph 45, lines 4-8).
Regarding claim 19, Mazzarelli et al. in the first interpretation of claim 1, disclose the clip is a first clip; the footrest is a first footrest (Figure 1: 30; Pg. 2, Paragraph 44, lines 5-8) and the lateral side of the vehicle is a first lateral side of the vehicle; the vehicle comprises a second footrest extending along a second lateral side of the vehicle; the cover further comprises a second clip connected to the cover body and configured to be connected to the second footrest (Pg. 2, Paragraph 44, lines 5-8) of the vehicle, the second clip comprising: a clip body (Figure 11: 50) having an inner side (see annotated Figure 11 below) and an outer side (Figure 11: 104) opposite the inner side, the clip body of the second clip being fastened to the cover body; an upper connector (see annotated Figure 11 below) extending from the inner side of the clip body of the second clip, the upper connector of the second clip being configured to engage an upper side of the second footrest so as to restrict forward movement of the second clip relative to the second footrest; and a lower connector (see annotated Figure 11 below) extending from the inner side of .

    PNG
    media_image1.png
    686
    377
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-9, 13-14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable for reciting a cover for a vehicle comprising a straddle seat and a footrest along a lateral side of the vehicle, the cover comprising a cover body and a clip connected to the cover body; the clip comprises an upper and lower connector and configured to be connected to an edge of the footrest; the upper connector of the clip comprises an interlocking feature for locking onto part of 
Claims 4-9 would be allowable because they are dependent on claim 3.
Claim 13 would be allowable for reciting a cover for a vehicle comprising a straddle seat and a footrest along a lateral side of the vehicle, the cover comprising a cover body and a clip connected to the cover body; the clip recited comprises an upper and lower connector and configured to be connected to an edge of the footrest and the clip is sewn to the cover body. Though Mazzarelli has a clip body fastened to a cover body, sewing the clip body to the cover body would inhibit the functionality of the cover. The pertinent prior art does not properly teach or suggest sewing the cover body to the clip, as recited in claim 13, making it allowable.
Claim 14 would be allowable because it is dependent on claim 13.
Claim 20 would be allowable for reciting a cover for covering a vehicle including: a seat and a footrest, the footrest including at least one projection, the cover including: a cover body and a clip connected to the cover body configured to be connected to the footrest of the vehicle; the clip including a clip body having an inner side and an outer side opposite the inner side and the clip body being fastened to the cover body; and a connector extending from the inner side of the clip body, the connector being configured to engage the at least one projection of the footrest to restrict forward movement of the clip relative to the footrest; and an adjustable strap having a first end and a second end, the first end being connected to one of the clip and the cover body, the second end being connected to the cover body, whereby tightening the adjustable strap pulls the first end towards the second end to cause the connector to engage the at least one projection and increase tension longitudinally in the cover body. The pertinent prior art does not properly teach or suggest such a configuration or means of securement, making it allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKeel et al. (US PG Pub 2019/0104865) disclose a clip with an interlocking feature attached to a footrest of a vehicle. Taylor-Hughes (US PG Pub 2016/0121705) disclose a cover for a vehicle with a straddle seat. Fournier et al. (US PG Pub 2014/0311637) disclose a cover for a vehicle with clips attached to the footrest of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Joseph D. Pape/             Primary Examiner, Art Unit 3612